DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to preliminary amendments filed on 5/25/2021.
Claims 2-22 have been examined and are rejected. 


Priority
This application is a continuation of application 16/830,840 filed 3/26/2020, now US 10,917,518, and claims priority to provisional 62/825,153 filed 3/28/2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6, 9-13, & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skinder (US 2014/0280292 A1) in view of Arzumanyan et al. (US 2019/0349720 A1).
With regard to Claim 2, Skinder teaches:
A computer-implemented method, comprising: 
A natural language processing system comprising a plurality of routing paths; (a digital assistant implementing natural language processing based on ontology 360 which is a hierarchical structure containing many nodes, where each node represents either an "actionable intent" or a "property" relevant to one or more of the "actionable intents" or other "properties [Skinder: 0085-87; Fig. 3B]);
receiving a response message, the response message including a selected routing path of the plurality of routing paths; (digital assistant receives a speech input request from a user specifying one or more criteria for selecting one or more selection items from a respective selection domain [Skinder: 0124; 0092; Fig. 4A]);

facilitating a two-way communication session between a user device and a node of a client device as part of the interaction, wherein the node is determined based on the selected routing path; (once the natural language processor 332 identifies an actionable intent (or domain) based on the user request, the natural language processor 332 generates a structured query for the associated domain to represent the identified actionable intent, wherein in order to complete a structured query the task flow processor 336 may need to initiate additional dialogue with the user (i.e. two-way communication session) in order to obtain additional information and/or disambiguate potentially ambiguous utterances by invoking a dialogue processing module 334 [Skinder: 0097-99]);
receiving intent indicator data related to the selected routing path after termination of the two-way communication session; processing the intent indicator data to identify an updated intent value; (the dialogue processor 334 determines how (and/or when) to ask the user for the additional information, and receives and processes the user responses, wherein once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query (i.e. identify an updated intent value) [Skinder: 0099]);
generating a new message including suggestions that correspond to the selected routing path and the updated intent value; and transmitting the new message using a second communication type different than the first communication type; (once the task flow processor 336 has completed the structured query for an actionable intent, the task flow processor 336 proceeds to perform the ultimate task associated with the actionable intent by executing the 

However, Skinder does not teach (where underlining indicates the portion of each limitation not taught):
generating a message of a first communication type as part of an interaction, wherein the message includes a plurality of routing paths; 
	
In a similar field of endeavor involving utilizing am artificial intelligence assistant for initiating an interactive voice response session, Arzumanyan discloses:
generating a message of a first communication type as part of an interaction, wherein the message includes a plurality of routing paths; (a user placing a telephone call which is received by an interactive voice response (IVR) app, wherein the IVR provides a plurality of options to the user, and wherein the user selects an option to request to proceed via a text based session and an intent workflow program is followed by the application server [Arzumanyan: 0066-70; 0038; Figs. 5 & 7]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinder in view of Arzumanyan in order to generate a message including a plurality of routing paths in the system of Skinder. 


With regard to Claim 3, Skinder-Arzumanyan teaches:
The computer-implemented method of claim 2, further comprising: transmitting the message, wherein when the message is received at the user device, a connection management system associated with the interaction generates the initial intent value associated with the interaction and the user device; (Arzumanyan teaches an IVR that provides a plurality of options to the user, wherein the user selects an option to request to proceed via a text based session and an intent workflow program is followed by the application server [Arzumanyan: 0066-70; 0038; Figs. 5 & 7]. Skinder teaches in response to receiving the user input, the digital assistant utilizes natural language processing to interpret the user input to determine the user's intent, and generates an associated task to accomplish the user's intent [Skinder: 0125; 0092]).

With regard to Claim 4, Skinder-Arzumanyan teaches:
The computer-implemented method of claim 2, wherein the node is further determined based on the initial intent value; (the natural language processor 332 will select one of the actionable intents as the task that the user intended the digital assistant to perform, wherein the domain that has the most "triggered" nodes and/or the domain having the highest confidence value is selected [Skinder: 0092; 0097-99]).

With regard to Claim 5, Skinder-Arzumanyan teaches:
The computer-implemented method of claim 2, wherein the second communication type is a text message communication type; (the digital assistant presents the search results to the user in a subsequent output 516 by displaying the results as text in a dialogue panel 504 on the 

With regard to Claim 6, Skinder-Arzumanyan teaches:
The computer-implemented method of claim 2, wherein the message is a voice communication can the first communication type is a telephone communication type; (digital assistant receives a speech input request from a user of a user device [Skinder: 0124; 0092; Fig. 4A], wherein the user device may be a cellular telephone, a smart phone, a mobile phone, etc. [Skinder: 0052]. Arzumanyan teaches that the user may initated a session via a telephone call and may subsequently proceed via a text based session [Arzumanyan: 0066-70; Fig. 7]).

With regard to Claims 9-13 & 16-20, they appear substantially similar to the limitations recited by claims 2-6 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 9-13 & 16-20 are rejected for the same reasons as set forth in claims 2-6.


Claims 7-8, 14-15, & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Skinder (US 2014/0280292 A1) in view of Arzumanyan et al. (US 2019/0349720 A1) as applied to Claims 1, 9, & 16 above, and further in view of Aggarwal et al. (US 2018/0253985 A1).
With regard to Claim 7, Skinder-Arzumanyan teaches:
The computer-implemented method of claim 2, wherein the new message is generated with the selected routing path and the updated intent value; (once the task flow processor 336 has completed the structured query for an actionable intent, the task flow processor 336 

While Skinder-Arzumanyan teaches the ability of a digital assistant system to produce satisfactory responses to user requests depends on the natural language processing, knowledge base, and artificial intelligence implemented by the system [Skinder: 0004], Skinder-Arzumanyan does not explicitly teach (where underlining indicates the portion of each limitation not taught):
wherein the new message is generated using a machine-learning model with the selected routing path and the updated intent value.
	
In a similar field of endeavor involving a chatbot for interacting with a user, Aggarwal discloses:
wherein the new message is generated using a machine-learning model with the selected routing path and the updated intent value; (a machine-learning model may be trained to determine the intent of the user based on the user responses [Aggarwal: 0067; 0069]). 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinder-Arzumanyan in view of Aggarwal in order to utilize a machine learning model in the system of Skinder-Arzumanyan. 
One of ordinary skill in the art would have been motivated to combine Skinder-Arzumanyan with Aggarwal as doing so would allow the chatbot to be trained using a machine-

With regard to Claim 8, Skinder-Arzumanyan teaches:
The computer-implemented method of claim 2, further comprising: 
receiving a response to the new message; (the user may reply or respond to the search results presented to the user in dialogue panel 504 [Skinder: 0153; 0161; Figs. 5A-5C]).

However, Skinder-Arzumanyan does not teach (where underlining indicates the portion of each limitation not taught):
updating a machine learning model used to generate the new message based on the response.
	
In a similar field of endeavor involving a chatbot for interacting with a user, Aggarwal discloses:
updating a machine learning model used to generate the new message based on the response; (a machine-learning model may be trained to determine the intent of the user based on the user responses, wherein the machine-learning module may be revised based on a user’s prior responses and/or user feedback [Aggarwal: 0067; 0069]). 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinder-Arzumanyan in view of Aggarwal in order to update a machine learning model based on a user response in the system of Skinder-Arzumanyan. 
One of ordinary skill in the art would have been motivated to combine Skinder-Arzumanyan with Aggarwal as doing so would allow the chatbot to be trained using a machine-

With regard to Claims 14-15 & 21-22, they appear substantially similar to the limitations recited by claims 7-8 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 14-15 & 21-22 are rejected for the same reasons as set forth in claims 7-8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chappidi et al. (US 2020/0380963 A1) which teaches based on the user's response to the provided response the machine learning model may be trained to understand the user requests such that ranking of candidate intents may be personalized to the user based on the historical data including specific context available to the user device [Chappidi: 0258].

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446